Case 5:21-cv-00521-JGB-SHK Document 1 Filed 03/25/21 Page 1 of 8 Page ID #:1



 1   SULAIMAN LAW GROUP, LTD.
 2   Alejandro E. Figueroa (State Bar No. 332132)
     2500 South Highland Avenue, Suite 200
 3   Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Facsimile: (630) 575-8188
 5   Email: alejandrof@sulaimanlaw.com
 6   Attorney for Plaintiff

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11    EVELYN C. CO,                         Case No. 5:21-cv-00521
12                   Plaintiff,             COMPLAINT FOR DAMAGES
13          v.                              1. VIOLATION OF THE FAIR DEBT
                                            COLLECTION PRACTICES ACT, 15
14                                          U.S.C. §1692 ET SEQ.
      LAW OFFICES OF HARRIS &
15    ZIDE,                                 2. VIOLATION OF THE ROSENTHAL
                                            FAIR DEBT COLLECTION
16                   Defendant.             PRACTICES ACT, CAL. CIV. CODE
                                            §1788 ET SEQ.
17
                                            DEMAND FOR JURY TRIAL
18

19
                                      COMPLAINT
20
           NOW comes EVELYN C. CO (“Plaintiff”), by and through the undersigned,
21

22   complaining as to the conduct of LAW OFFICES OF HARRIS & ZIDE.
23
     (“Defendant”) as follows:
24
                                  NATURE OF THE ACTION
25
        1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection
26

27   Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq. and the Rosenthal Fair Debt
28
                                              1
Case 5:21-cv-00521-JGB-SHK Document 1 Filed 03/25/21 Page 2 of 8 Page ID #:2



 1   Collection Practices Act (“RFDCPA”) under Cal. Civ. Code §1788 et seq., against
 2
     Defendant for its unlawful conduct.
 3

 4                                        JURISDICTION AND VENUE

 5         2. This action arises under and is brought pursuant to the FDCPA Subject matter
 6
     jurisdiction is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and
 7

 8   1337, as the action arises under the laws of the United States. Supplemental
 9   jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.
10
           3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant resides
11

12   within, conducts business within, and a substantial portion of the events or omissions
13   giving rise to the claims occurred within, the Central District of California.
14
                                                 PARTIES
15

16         4. Plaintiff is a consumer and a natural person over-the-age of 18 residing in
17   Chino Hills, California, which is within the Central District of California.
18
           5. Defendant is a third party debt collection law firm that regularly collects or
19

20   attempts to collect debts originally owed to others.1 Defendant’s principal place of
21
     business is located at 1445 Huntington Drive, Suite 300, South Pasadena, California.
22
           6. Defendant acted through its agents, employees, officers, members, directors,
23

24   heirs, successors, assigns, principals, trustees, sureties, subrogees, third-party
25
     contractors, representatives and insurers at all times relevant to the instant action.
26

27

28   1
         https://www.harrisandzide.com/
                                                     2
Case 5:21-cv-00521-JGB-SHK Document 1 Filed 03/25/21 Page 3 of 8 Page ID #:3



 1                         FACTS SUPPORTING CAUSES OF ACTION
 2
        7. The instant action arises out of Defendant’s attempt to collect upon outstanding
 3

 4   debt (“subject debt”) said to be owed by Plaintiff.

 5      8. The subject debt stems from Plaintiff’s purportedly defaulted payments said to
 6
     be owed in connection with a credit card issued through Citibank, N.A. (“Citibank”)
 7

 8   which Plaintiff used for her personal purposes.
 9      9. Upon information and belief, after Plaintiff’s purported default on the subject
10
     debt, Citibank charged off the subject debt and sold the subject debt to LVNV
11

12   Funding, LLC (“LVNV”), who in turn placed the debt with Defendant for collection
13   purposes.
14
        10. On or about February 23, 2021, Defendant sent Plaintiff a collection letter
15

16   attempting to collect upon the subject debt.
17      11. The collection letter represents that the “Balance Owed” totaled $5,399.11.
18
        12. The collection letter further offered Plaintiff three options to go about
19

20   addressing the subject debt, offering different payment schedules and discounts.
21
        13. All of the settlement offers required that payment be received by Defendant
22
     no later than March 26, 2021.
23

24      14. Given the deadline set forth in Defendant’s collection letter, Plaintiff was led
25
     to believe that the offers Defendant was making were time-sensitive, and failure to
26
     accept any such offers would result in such offers being unavailable down the line.
27

28
                                                3
Case 5:21-cv-00521-JGB-SHK Document 1 Filed 03/25/21 Page 4 of 8 Page ID #:4



 1      15. However, upon information and belief, Defendant, a debt collector collecting
 2
     on behalf of a debt purchaser, would have re-made these offers down the line, given
 3

 4   that it was collecting on behalf of an entity who, presumably, purchased the debt for

 5   pennies on the dollar.
 6
        16. Defendant’s collection letter therefore misrepresented the time-sensitive
 7

 8   nature of the offers, causing Plaintiff to feel concerned and stressed that she would
 9   be losing out on these options due to her inability to make payment.
10
        17. Plaintiff was compelled to consider whether she had to use funds, which would
11

12   otherwise have been necessary to pay her day-to-day expenses, in order to address
13   the subject debt in a prompt manner, causing her undue stress and anxiety, and all
14
     because of Defendant’s false and deceptive representations.
15

16      18. Courts have fashioned safe harbor language which shield debt collectors from
17   liability when making purportedly time-sensitive offers, however, Defendant’s
18
     collection letter fails to include such language.
19

20      19. Confused, distressed, and concerned by the nature of Defendant’s collection
21
     letter, Plaintiff spoke with the undersigned attorney regarding her rights, resulting in
22
     lost time.
23

24      20. Plaintiff has suffered concrete harm as a result of Defendant’s conduct,
25
     including but not limited to expending time addressing and dealing with Defendant’s
26
     confusing and misleading conduct, being deprived the ability to intelligently address
27

28   the subject debt given Defendant’s violations of law, undue stress and anxiety due to
                                                 4
Case 5:21-cv-00521-JGB-SHK Document 1 Filed 03/25/21 Page 5 of 8 Page ID #:5



 1   Defendant’s false representations as to the time-sensitive nature of the offers
 2
     provided, and a violation of her state and federally protected interests to be provided
 3

 4   clear and accurate information regarding the debt serving as the basis of Defendant’s

 5   collection efforts.
 6
         COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
 7

 8      21. Plaintiff repeats and alleges paragraphs 1 through 20 as though fully set forth
 9   herein.
10
        22. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
11

12      23. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA,
13   because it regularly uses the mail and/or the telephone to collect, or attempt to collect,
14
     delinquent consumer accounts originally owed to others. Defendant is similarly a
15

16   business whose principal purpose is the collection of debts.
17      24. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out
18
     of a transaction due or asserted to be owed or due to another for personal, family, or
19

20   household purposes.
21
               a. Violations of the FDCPA § 1692e
22
        25. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from
23

24   using “any false, deceptive, or misleading representation or means in connection with
25
     the collection of any debt.”
26
        26. In addition, this section enumerates specific violations, such as:
27

28
                                                  5
Case 5:21-cv-00521-JGB-SHK Document 1 Filed 03/25/21 Page 6 of 8 Page ID #:6



 1            “The false representation of – the character, amount, or legal
 2            status of any debt.” 15 U.S.C. § 1692e(2)(A); and,

 3            “The use of any false representation or deceptive means to collect
 4            or attempt to collect any debt or to obtain information concerning
              a consumer.” 15 U.S.C. §1692e(10).
 5

 6
        27. Defendant violated § 1692e, e(2)(A), and e(10) through its false, deceptive,
 7
     and misleading representations as to the time-sensitive nature of the settlement offers
 8

 9   in its collection letter. As discussed above, the collection letter was written and
10
     formatted to convey that the settlement offers were time-sensitive in nature through
11
     its placement of a definitive deadline on its offers. However, given the circumstances
12

13   surrounding the subject debt, this representation was false, deceptive, and
14
     misleading, as Defendant would have, upon information and belief, made these
15
     offers, or even better offers, after the illusory deadline would have passed. Defendant
16

17   could have provided “safe harbor” language to make its representations more clear,
18
     however, Defendant chose not to use such language in a deceptive and misleading
19
     effort to compel Plaintiff’s prompt payment on the subject debt, notwithstanding the
20

21   false, deceptive, and misleading nature of the representations compelling such action.
22
        WHEREFORE, Plaintiff EVELYN C. CO, respectfully requests that this
23
     Honorable Court enter judgment in her favor as follows:
24

25      a. Declaring that the practices complained of herein are unlawful and violate the
           aforementioned bodies of law;
26

27      b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
28
           U.S.C. §1692k(a)(2)(A);
                                                6
Case 5:21-cv-00521-JGB-SHK Document 1 Filed 03/25/21 Page 7 of 8 Page ID #:7



 1

 2      c. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
           U.S.C. §1692k(a)(3);
 3

 4      d. Enjoining Defendant from further violations of law; and

 5      e. Awarding any other relief as this Honorable Court deems just and appropriate.
 6
                            COUNT II – VIOLATIONS OF THE RFDCPA
 7

 8      28. Plaintiff restates and realleges paragraphs 1 through 27 as though fully set forth
 9   herein.
10
        29. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
11

12      30. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code
13   § 1788.2(d) and (f).
14
        31. Defendants are “debt collector[s]” as defined by Cal. Civ. Code § 1788.2(c).
15

16   Capital One is further a “creditor” as defined by
17             a. Violations of RFDCPA § 1788.17
18
        32. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that
19

20   “Notwithstanding any other provision of this title, every debt collector collecting or
21
     attempting to collect a consumer debt shall comply with the provisions of Section
22
     1692b to 1692j, inclusive of, and shall be subject to the remedies in Section 1692k
23

24   of, Title 15 of the United States Code.”
25
        33. As outlined above, through its unlawful attempts to collect upon the subject
26
     debt, Defendant violated § 1788.17; and § 1692e. Defendants engaged in a deceptive
27

28   campaign to collect the subject debt from Plaintiff.
                                                 7
Case 5:21-cv-00521-JGB-SHK Document 1 Filed 03/25/21 Page 8 of 8 Page ID #:8



 1      34. Defendant willfully and knowingly violated the RFDCPA through its
 2
     misleading collection efforts. Defendant’s willful and knowing violations of the
 3

 4   RFDCPA should trigger this Honorable Court’s ability to award Plaintiff statutory

 5   damages of up to $1,000.00, as provided under Cal. Civ. Code § 1788.30(b).
 6
        WHEREFORE, Plaintiff, EVELYN C. CO, respectfully requests that this
 7

 8   Honorable Court enter judgment in her favor as follows:
 9      a. Declare that the practices complained of herein are unlawful and violate the
10         aforementioned statute;
11      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
12
        c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code
13         § 1788.30(b);
14
        d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal.
15         Civ. Code § 1788.30(c);
16
        e. Enjoining Defendant from further violations of law; and
17

18      f. Award any other relief as the Honorable Court deems just and proper.
19

20
        Dated: March 25, 2021              Respectfully submitted,
21
                                           /s/Alejandro E. Figueroa
22                                         Alejandro E. Figueroa, Esq.
                                           California Bar No. 332132
23                                         Counsel for Plaintiff
                                           Sulaiman Law Group, Ltd
24                                         2500 S Highland Ave, Suite 200
                                           Lombard, IL 60148
25                                         Telephone: (630) 575-8181 Ext. 120
                                           alejandrof@sulaimanlaw.com
26

27

28
                                               8
